Case 3:19-cv-00764-DWD Document 94 Filed 05/13/21 Page 1 of 3 Page ID #641




                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF ILLINOIS

 CALEB CHARLESTON, #M34856,                   )
                                              )
                     Plaintiff,               )
                                              )
 vs.                                          )   Case No. 3:19-cv-00764-DWD
                                              )
 ALEX JONES,                                  )
 JOSHUA SCHOENBECK,                           )
 PAMELA WESTERMAN,                            )
 SARAH WOOLEY,                                )
 JOHN McCALEB,                                )
 CHASE CARON,                                 )
 JEFFREY GARDINER,                            )
 SHAUN GEE,                                   )
 HEATHER McGHEE,                              )
 PATRICK TROKEY,                              )
 CALE YOUNG,                                  )
 JORDAN REES, and                             )
 TANGELA OLIVER,                              )
                                              )
                     Defendants.              )

                    HIPAA-QUALIFIED PROTECTIVE ORDER

DUGAN, District Judge:

       Before the Court is a Motion for a Qualified Protective Order pursuant to 45

C.F.R. 164.152 of the Health Insurance Portability and Accountability Act (HIPAA),

filed by Defendant Tangela Oliver (Doc. 88). The Court FINDS that good cause exists

for the entry of a HIPAA-Qualified Protective Order to prevent the unauthorized

disclosure and direct the use of protected health information during the course of this

litigation, and ORDERS as follows:


       1.    All medical or other health records produced by the parties to this
             litigation are produced subject to this Order.

                                          1
Case 3:19-cv-00764-DWD Document 94 Filed 05/13/21 Page 2 of 3 Page ID #642




     2.    This Order also applies to any records produced by a covered entity, as
           defined by 45 C.F.R. 160.103, which has received a request or subpoena for
           protected health information.

     3.    During the course of this litigation, it may be necessary for the parties or
           their attorneys to disclose protected health information of the Plaintiff, as
           that term is defined under the Health Insurance Portability and
           Accountability Act (“HIPAA”) and the Federal Regulations promulgated
           pursuant to said Act. The disclosure of such protected health information
           is subject to the following conditions:

           (a)   All protected health information disclosed by any of
                 Plaintiff’s healthcare providers shall be used for the sole
                 purpose of preparing for or conducting this litigation,
                 including but not limited to investigation, consultation,
                 discovery, depositions, trial preparation, trial, appeal,
                 resolution, mediation, or uses incidental to the proceeding in
                 this case and shall not be disclosed or revealed to anyone not
                 authorized by this Protective Order.

           (b)   Protective health information pursuant to this HIPAA-
                 Qualified Order may include information related to sexually
                 transmitted disease, genetic testing, HIV, behavioral or
                 mental health services, and treatment for alcohol and drug
                 abuse.

           (c)   Protected health information may be disclosed without
                 further notice by any covered entity or healthcare provider,
                 party or parties' attorney, to:

                  (1)   The parties themselves, parties’ attorneys, experts,
                        consultants, any witness or other person retained or
                        called by the parties, treating physicians, other
                        healthcare providers, insurance carriers, or other
                        entities from whom damages, compensation, or
                        indemnity is sought and any entity performing,
                        monitoring, or providing adjustment activities on
                        behalf of such insurance carrier or other entity and/or
                        their employees, agents, or third party administrators
                        for any of the parties involved in the litigation; in any
                        proceeding for health oversight activities as permitted
                        under 45 C.P.R.164.512, court reporters, copy services,
                        other similar vendors to the parties and their
                        attorneys, as well as the professional and support
                        staff of the above.

                  (2)   The parties, and each entity governed by this Order,
                        shall either (a) destroy, or (b) return to the entity who

                                         2
Case 3:19-cv-00764-DWD Document 94 Filed 05/13/21 Page 3 of 3 Page ID #643




                      originally produced it, all protected health
                      information, including all copies made after
                      completion of the litigation and any related appeals;
                      provided, however, that said protected health
                      information may be retained in the files of the entities
                      listed in paragraph (1) above and may be destroyed
                      pursuant to their regular file retention policies so long
                      as the protected health information is maintained in a
                      secure environment.

SO ORDERED.


Dated: May 13, 2021

                                           /s/ David W. Dugan
                                           DAVID W. DUGAN
                                           United States District Judge




                                       3
